Deen, Judge.
In a condemnation proceeding the appellant appealed to a jury of the superior court from an award of the special master made a judgment of the court and also filed a motion to dismiss the entire proceedings on the ground that their initiation was beyond the power of the condemning authority. The denial of the latter motion is attempted to be appealed, but the case is still pending and no certificate of immediate review was obtained from the trial judge. An appeal *621to a jury involves a trial de novo. Code Ann. § 36-612a. That such a certificate is necessary with the case in this posture, see Wiggins v. City of Macon, 120 Ga. App. 197 (169 SE2d 667); Dowdy v. White, 119 Ga. App. 793 (168 SE2d 595). There being no final judgment and no certificate of immediate review, the case must be
Submitted March 1, 1971
Decided April 7, 1971.
Hammond Johnson, Jr., for appellant.
Perry S. Oliver, Palmour & Palmour, J. E. Palmour, Jr., for appellee.

Dismissed.


Bell, C. J., and Pannell, J., concur.